NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3832-17T2

TYLER CHAINAY,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
____________________________

                    Submitted October 18, 2019 – Decided December 5, 2019

                    Before Judges Ostrer and Susswein.

                    On appeal from the New Jersey Department of
                    Corrections.

                    Tyler Chainay, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Jane C. Schuster, Assistant Attorney
                    General, of counsel; Christopher Josephson, Deputy
                    Attorney General, on the brief).

PER CURIAM
      Plaintiff-Appellant, Tyler Chainay, a state prison inmate, appeals from a

final agency decision finding him guilty of assaulting a corrections officer and

imposing disciplinary sanctions.    We affirm the agency decision, which is

supported by sufficient credible evidence.

      On March 1, 2018, Chainay was incarcerated at the Albert C. Wagner

Youth Correctional facility. Senior Corrections Officer Gonzalez was escorting

inmates to the kitchen when plaintiff approached him, rolled up his sleeves, and

raised his arms. The officer instructed Chainay to lower his arms and to keep

them at his sides. Chainay disobeyed the instruction and told the officer "we

'bout to get right." Chainay then pushed the officer, precipitating a wrestling

tussle. A second officer, Officer Bellavance, witnessed the pushing encounter,

sounded an alert, and assisted in restraining defendant.

      The disciplinary hearing originally was scheduled for March 2, 2018, but

was postponed because Chainay had requested video evidence and witness

statements. The disciplinary hearing was eventually held on March 8, 2018, at

which Chainay put on a defense with the assistance of substitute counsel.

Chainay declined the opportunity to cross examine Officer Gonzales.

      The hearing officer found Officer Gonzalez to be credible and found

Chainay guilty of committing an assault in violation of N.J.A.C. 10A:4 -


                                                                        A-3832-17T2
                                        2
4.1(a)(1)(ii). He was sanctioned to 365 days of administrative segregation, a

365-day loss of commutation time, and a 30-day loss of recreation privileges.

After an administrative appeal, the Assistant Superintendent affirmed both the

finding of guilt and the sanctions imposed.

      Chainay contends on appeal that insufficient credible evidence was

presented to support the hearing officer's finding that Chainay assaulted Officer

Gonzales. He also contends that he was deprived of his right to present witness

statements on his behalf and his right to review and present surveillance video

that, according to him, would show that he was the victim, not perpetrator, of an

assault.

      The scope of our review of a Department of Corrections determination

that an inmate committed a disciplinary infraction is limited. A final agency

decision is entitled to a deferential standard of review. An appellate court may

reverse a decision of an administrative agency only if it is "arbitrary, capricious,

or unreasonable, or if it is not supported by substantial credible evidence in the

record as a whole." P.F. v. N.J. Div. of Developmental Disabilities, 139 N.J.
522, 529–30 (1995). Agency actions are presumed valid and reasonable, and

the plaintiff bears the burden to overcome this presumption. Bergen Pines Cty.

Hosp. v. N.J. Dep’t of Human Servs., 96 N.J. 456, 477 (1984).


                                                                            A-3832-17T2
                                         3
      Generally,

            [c]ourts can intervene only in those rare circumstances
            in which an agency action is clearly inconsistent with
            its statutory mission or other state policy. Although
            sometimes phrased in terms of a search for arbitrary or
            unreasonable action, the judicial role is generally
            restricted to three inquiries: (1) whether the agency's
            action violates express or implied legislative policies,
            that is, did the agency follow the law; (2) whether the
            record contains substantial evidence to support the
            findings on which the agency bases its action; and (3)
            whether, in applying the legislative policies to the facts,
            the agency clearly erred in reaching a conclusion that
            could not reasonably have been made on a showing of
            the relevant factors.

            [In re Musick, 143 N.J. 206, 216 (1996) (citing
            Campbell v. Dep’t of Civil Serv., 39 N.J. 556, 562
            (1963)).]

      Furthermore, it is well settled that a reviewing court cannot substitute its

own judgment in place of the agency judgment, even if the court would have

reached a different result. In re Stallworth, 208 N.J. 182, 194 (2011) (citing In

re Carter, 191 N.J. 474, 483 (2007)). This is particularly true when, as in this

instance, we are reviewing an issue related to an agency's special "expertise and

superior knowledge of a particular field." Id. at 195 (quoting In re Herrmann,

192 N.J. 19, 28 (2007)).

      An adjudication of guilt of an institutional infraction must be supported

by substantial evidence. N.J.A.C. 10A:4-9.15(a). Substantial evidence is "such

                                                                          A-3832-17T2
                                        4
evidence as a reasonable mind might accept as adequate to support a

conclusion." Figueroa v. N.J. Dep't of Corr., 414 N.J. Super. 186, 192 (App.

Div. 2010) (quoting In re Pub. Serv. Elec. & Gas Co., 35 N.J. 358, 376 (1961)).

      We have reviewed the record on appeal in light of the applicable legal

standards and conclude that Chainay's contentions lack sufficient merit to

warrant extensive discussion in this written opinion. R. 2:11-3(e)(2). With

respect to his contention that he was denied the right to present witness

statements, the record shows that all four persons he identified as witnesses gave

statements in which they claimed to have no knowledge of the incident.

      With respect to his contention concerning purportedly exculpatory

surveillance video, the record shows that no such evidence exists because the

area where the assault occurred is not covered by a surveillance camera. This

situation is substantially similar to the one presented in Ramirez v. Department

of Corrections where we held that, "[w]e are satisfied that [the inmate's] due

process right to present documentary evidence was fully protected by the

hearing officer's efforts to accommodate [the inmate's] request for what was

determined to be a non-existent videotape of the incident." 382 N.J. Super. 18,

22 (App. Div. 2005).




                                                                          A-3832-17T2
                                        5
      In sum, we conclude that Chainay was afforded the procedural rights and

protections due to him under Avant v. Clifford, 67 N.J. 496, 525–46 (1975), that

the finding that he was guilty of assaulting an officer is supported by substantial

credible evidence, and that the disciplinary sanctions that were imposed on that

substantiated infraction were not arbitrary and capricious.

      Affirmed.




                                                                           A-3832-17T2
                                        6